USCA11 Case: 20-13856      Date Filed: 12/22/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13856
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
STEPHAN SESSOMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
           D.C. Docket No. 1:17-cr-00076-TCB-JSA-3
                   ____________________
USCA11 Case: 20-13856         Date Filed: 12/22/2021     Page: 2 of 3




2                       Opinion of the Court                 20-13856


Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
        Stephan Sessoms appeals pro se the denial of his motion for
compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district court
ruled that Sessoms failed to identify extraordinary and compelling
reasons for early release, see U.S.S.G. § 1B1.13, and, in the alterna-
tive, that the statutory sentencing factors weighed against reducing
his sentence, 18 U.S.C. § 3553(a). We affirm.
       Sessoms argues that his evidence proved his mother was un-
able to care for his minor child and provided an extraordinary and
compelling reason to reduce his sentence, but we need not address
that argument because we can affirm on the alternative ground
stated by the district court. Before we will reverse a “judgment that
is based on multiple, independent grounds, an appellant must con-
vince us that every stated ground for the judgment against him is
incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014).
        Sessoms acknowledges that the district court denied his
“motion for two reasons” and does not dispute the finding by the
district court that his service of “less than three years” of his “sen-
tence of 180 months, [which was] far below his recommended
guideline range of between 352 and 425 months,” would not pro-
vide “protection [to] the public and [address the] seriousness of
USCA11 Case: 20-13856         Date Filed: 12/22/2021     Page: 3 of 3




20-13856                Opinion of the Court                         3

[his] offense.” See 18 U.S.C. § 3553(a). Because Sessoms has failed
to challenge the alternative ruling that the statutory sentencing fac-
tors weigh against reducing his sentence, “it follows that the district
court’s judgment is due to be affirmed.” Sapuppo, 739 F.3d at 680.
      We AFFIRM the order denying Sessoms’s motion for com-
passionate release.